ORDER
PER CURIAM.
Tommy J. Glenn appeals from the judgment of the motion court denying his Rule 29.15 motion for post-conviction relief, alleging ineffective assistance of counsel.
We have reviewed the briefs of the parties, the legal file and the record on appeal and find the claims of error to be without merit. The motion court’s decision was not clearly erroneous. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).